     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 1 of 49 Page ID #:5519




 1   Rachel Steinback, SBN 310700                Carol A. Sobel, SBN 84483
     Law Office of Rachel Steinback              Monique A. Alarcon, SBN 311650
 2   3435 Wilshire Blvd, Suite 2910              LAW OFFICE OF CAROL SOBEL
 3   Los Angeles, CA 90010                       725 Arizona Avenue, Suite 300
     (t) 213-537-5370                            Santa Monica, CA 90401
 4   (f) 213-232-4003                            (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                  (e) carolsobel@aol.com
 6                                               (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
 7
 8   [Additional Counsel on Following Page]
 9                     UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     OMAR ARNOLDO RIVERA                       Case No. 5:18-cv-01125-SP
12   MARTINEZ; ISAAC ANTONIO
     LOPEZ CASTILLO; JOSUE                     [Honorable Sheri Pym]
13   VLADIMIR CORTEZ DIAZ; JOSUE
     MATEO LEMUS CAMPOS;
14   MARVIN JOSUE GRANDE                       JOINT EXHIBIT LIST
15   RODRIGUEZ; ALEXANDER
     ANTONIO BURGOS MEJIA; LUIS
16   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as                       Pretrial Conference
17   individuals,                               Date:      January 21, 2020
                                                Time:      10:00 a.m.
18                   Plaintiffs,                Ctrm:      3
19   v.
                                                TRIAL
20   THE GEO GROUP, Inc., a Florida             Trial date: February 3, 2020
     corporation; the CITY OF                   Time:       9:00 a.m.
21   ADELANTO, a municipal entity; GEO          Ctrm:       3
     LIEUTENANT DURAN, sued in her
22   individual capacity; GEO
     LIEUTENANT DIAZ, sued in her
23   individual capacity; GEO
     SERGEANT CAMPOS, sued in his
24   individual capacity; SARAH JONES,
25   sued in her individual capacity; THE
     UNITED STATES OF AMERICA;
26   and DOES 1-10, individuals,
27                   Defendants.
28



                                              1
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 2 of 49 Page ID #:5520




 1   Catherine Sweetser, SBN 271142
     Kristina A. Harootun, SBN 308718
 2   SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Boulevard
     Los Angeles, CA 90064
 4   (t) 310-396-0731
 5   (f) 310-399-7040
 6   (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 234281
     LAW OFFICE OF COLLEEN FLYNN
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynn@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16
     (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18   Susan E. Coleman (SBN 171832)
19   E-mail: scoleman@bwslaw.com
     Carmen M. Aguado (SBN 291941)
20   E-mail: caguado@bwslaw.com
     BURKE, WILLIAMS & SORENSEN, LLP
21   444 South Flower Street, Suite 2400
     Los Angeles, CA 90071-2953
22   Tel: 213.236.0600       Fax: 213.236.2700
23   Attorneys for Defendants,
     THE GEO GROUP, INC., CAMPOS, and DIAZ.
24
25
26
27
28



                                            2
                                 PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 3 of 49 Page ID #:5521




 1            TO THE COURT, ALL PARTIES AND TO THEIR ATTORNEYS OF
 2   RECORD:
 3                  Pursuant to Local Rule 16-6.1, the parties submit the following: (1)
 4   Joint Exhibit List (Exhibit Nos. A through O); (2) Plaintiffs’ Exhibit List with
 5   Objections (Exhibit Nos. 1 through 119); and (3) Defendants’ Exhibit List with
 6   Objections (Exhibit Nos. 200 through 243).
 7            The parties reserve the right to amend, modify or supplement this list. The
 8   parties further reserve the right to introduce into evidence any of the exhibits listed
 9   on each others’ Exhibit Lists, including those for which their objections are
10   overruled.
11                                  JOINT EXHIBIT LIST
12    No.                      Description                         Date           Date
13                                                               Identified     Admitted
         A.      Surveillance Video Recording of
14
                 Incident (GEO00668)
15
16               [Pls’ Ex. 1; Defs’ Ex. 204]
         B.      Water Temperatures logs Adelanto
17               Detention Center (GEO 05407-0514)
18
                 [Pls’ Ex. 44; Defs’ Ex. 219]
19
         C.      After-Action Review Report dated June
20               13, 2017 (GEO02238-02240)
21
                 [Pls’ Ex. 36; Defs’ Ex. 222]
22       D.      GEO Corrections & Detention,
23               Adelanto ICE Processing Center – Use
                 of Force Policy (GEO 01986- 02002)
24
25               [Pls’ Ex. 70; Defs’ Ex. 227]
26       E.      GEO Corrections & Detention,
                 Adelanto ICE Processing Center –
27               Restrictive Housing Units (formerly
28               Special Management-Segregation)

                                                 1
                                      PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 4 of 49 Page ID #:5522




 1    No.                   Description                         Date         Date
                                                              Identified   Admitted
 2            Policy (GEO 01969-1985)
 3
 4            [Pls’ Ex. 73; Defs’ Ex. 230]
         F.   GEO Corrections & Detention,
 5            Adelanto Detention Facility – Detainee
 6            Access to Telephone Policy (GEO
 7            02003-2009)

 8            [Defts’ Ex. 228]
 9       G.   GEO Training Materials – Use of Force
              (GEO 02083-02168)
10
11            [Pls’ Ex. 72; Defs’ Ex. 231]
12       H.   Plaintiff Julio Barahona Cornejo’s
              Medical Report on Injuries, (GEO
13            02243).
14
              [Pls’ Ex. 9; Part of Defs’ Ex. 211]
15       I.   Plaintiff Isaac Lopez-Castillo’s Medical
16            Report on Injuries, (GEO 01055/
              02250).
17
18            [Pls’ Ex. 10; Part of Defs’ Ex. 207]
19       J.   Plaintiff Omar Rivera-Martinez’s
              Medical Report on Injuries, (GEO
20            02242).
21
              [Pls’ Ex. 11; Part of Defs’ Ex. 201]
22
         K.   Plaintiff Alexander Burgos Mejia’s
23            Medical Report on Injuries, (GEO
24            00874/ 02247).
25            [Pls’ Ex. 12; Part of Defs’ Ex. 205]
26       L.   Plaintiff Luis Pena Garcia’s Medical
              Report on Injuries, (GEO 01702/
27
              02246).
28

                                              2
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 5 of 49 Page ID #:5523




 1    No.                   Description                         Date             Date
                                                              Identified       Admitted
 2            [Pls’ Ex. 13; Part of Defs’ Ex. 213]
 3
 4
         M.   Plaintiff Marvin Grande Rodriguez’s
 5            Medical Report on Injuries, (GEO
 6            01858/ 02248).
 7
              [Pls’ Ex. 14; Part of Defs’ Ex. 215]
 8       N.   Plaintiff Jose Cortez Diaz’s Medical
 9            Report on Injuries, (GEO 01391,
              02244)
10
11            [Pls’ Ex. 15; Part of Defs’ Ex. 209]
12       O.   Plaintiff Josue Lemus Campos’s
              Medical Report on Injuries, (GEO
13            00525, 02249)
14
              [Pls’ Ex. 16; Part of Defs’ Ex. 202]
15
16                           PLAINTIFF’S EXHIBIT LIST
17    No.         Description               Date         Date              Objections
18                                        Identified   Admitted
19      1 Surveillance Video (GEO                                    No objection.
          668)
20
21      2 List of Demands                                            Irrelevant. FRE 402,
          produced by Plaintiffs as                                  403.
22        P000199-200.                                               Relies on hearsay.
23
24      3 Medical Records signed                                     Defendants reserve the
          by Dr. Medrano                                             right to object after
25                                                                   further identification of
26                                                                   the exhibit.
27      4 Medical records of dental                                  Irrelevant. FRE 402,
28        and nursing encounters                                     403.

                                              3
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 6 of 49 Page ID #:5524




 1    No.         Description            Date           Date           Objections
                                       Identified     Admitted
 2          for Mr. Rivera Martinez                              Relies on hearsay.
 3                                                               Lacks foundation. FRE
                                                                 901, 602.
 4
 5                                                               Defendants reserve the
 6                                                               right to object after
                                                                 further identification of
 7                                                               the exhibit.
 8
        5 Records of psychological                               Irrelevant. FRE 402,
 9
          encounter within the                                   403.
10        facility for Mr. Rivera                                Relies on hearsay.
11        Martinez (with Dr.                                     Lacks foundation. FRE
          Duelen)                                                901, 602.
12
13                                                               Defendants reserve the
                                                                 right to object after
14                                                               further identification of
15                                                               the exhibit.
16
        6 Dorm Officer Logbook                                   Irrelevant. FRE 402,
17        from June 12, 2017                                     403.
18        produced by GEO as                                     Relies on hearsay.
          GEO05119-05207.                                        Lacks foundation. FRE
19                                                               901, 602.
20
                                                                 Not best evidence.
21
        7 June 22, 2017 Office of                                Relies on inadmissible
22        Civil Rights and Civil                                 hearsay.
23        Liberties Complaint filed                              Lacks foundation. FRE
          by Nicole Ramos                                        901.
24        (P000190-000195)                                       Irrelevant. FRE 402,
25                                                               403.
                                                                 Lack of foundation/
26
                                                                 speculation. FRE 602.
27                                                               Improper legal
28                                                               analysis/conclusion.
                                                                 Argumentative.
                                             4
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 7 of 49 Page ID #:5525




 1    No.         Description           Date           Date          Objections
                                      Identified     Admitted
 2                                                              Ms. Ramos, an
 3                                                              attorney, provides
                                                                opinions on the events
 4
                                                                that purportedly took
 5                                                              place at the Facility.
 6                                                              This is unreliable
                                                                “expert” opinion. Fed.
 7                                                              R. Evid. 702. See
 8                                                              Daubert v. Merrell
                                                                Dow Pharms., Inc. 43
 9                                                              F.3d 1311, 1315, 1321
10                                                              n. 17 (9th Cir. 1995).
11      8 July 5, 2017 Office of                                Relies on inadmissible
          Civil Rights and Civil                                hearsay.
12        Liberties Complaint filed                             Lacks foundation. FRE
13        by Nicole Ramos                                       901.
          (P000158-000160)                                      Irrelevant. FRE 402,
14                                                              403.
15                                                              Lack of foundation/
16                                                              speculation. FRE 602.
                                                                Improper legal
17                                                              analysis/conclusion.
18                                                              Argumentative.
                                                                Ms. Ramos, an
19                                                              attorney, provides
20                                                              opinions on the events
                                                                that purportedly took
21
                                                                place at the Facility,
22                                                              investigations, and the
23                                                              appropriateness of
                                                                actions taken. This is
24                                                              unreliable “expert”
25                                                              opinion. Fed. R. Evid.
                                                                702. See Daubert v.
26                                                              Merrell Dow Pharms.,
27                                                              Inc. 43 F.3d 1311,
28                                                              1315, 1321 n. 17 (9th
                                                                Cir. 1995).
                                            5
                                 PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 8 of 49 Page ID #:5526




 1    No.         Description            Date          Date           Objections
                                       Identified    Admitted
 2       9 Plaintiff Julio Barahona                             No objection.
 3         Cornejo’s Medical Report
           on Injuries, produced by
 4
           GEO as GEO 02243.
 5      10 Plaintiff Isaac Lopez-                               No objection.
 6         Castillo’s Medical Report
           on Injuries, produced by
 7         GEO as GEO 01055.
 8      11 Plaintiff Omar Rivera-                               No objection.
           Martinez’s Medical
 9
           Report on Injuries,
10         produced by GEO as
11         GEO 02242.
        12 Plaintiff Alexander                                  No objection.
12         Burgos Mejia’s Medical
13         Report on Injuries,
           produced by GEO as
14
           GEO 00874.
15      13 Plaintiff Luis Pena                                  No objection.
16         Garcia’s Medical Report
           on Injuries, produced by
17         GEO as GEO 01702.
18      14 Plaintiff Marvin Grande                              No objection.
           Rodriguez’s Medical
19
           Report on Injuries,
20         produced by GEO as
21         GEO 01858.
        15 Plaintiff Jose Cortez                                No objection.
22         Diaz’s Medical Report on
23         Injuries, produced by
           GEO as GEO 01391.
24
        16 Plaintiff Josue Lemus                                No objection.
25         Campos’s Medical
26         Report on Injuries,
           produced by GEO as
27         GEO 00525.
28      17 Adelanto Emergency                                   Irrelevant and

                                            6
                                 PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 9 of 49 Page ID #:5527




 1    No.         Description             Date           Date           Objections
                                        Identified     Admitted
 2          Plans Manual: Hunger                                  immaterial as an
 3          Strike Response Plan                                  alleged policy
            (GEO 02010-02014)                                     violation is not a per se
 4
                                                                  violation of the law.
 5                                                                FRE 402, 403; Cousins
 6                                                                v. Lockyer, 568 F.3d
                                                                  1063, 1070 (9th Cir.
 7                                                                2009) (quoting
 8                                                                Gardner v. Howard,
                                                                  109 F.3d 427, 430 (8th
 9                                                                Cir. 1997)).
10      18 Defendant City of                                      Defendant City is no
11         Adelanto’s Responses to                                longer a party to this
           Plaintiffs’ Requests for                               matter and, thus,
12         Admissions, Set One,                                   responses regarding its
13         dated on May 17, 2019.                                 “involvement” are
                                                                  irrelevant and
14                                                                immaterial. FRE 402,
15                                                                403.
16
                                                                  Defendants reserve the
17                                                                right to include
18                                                                additional objections
                                                                  after further
19                                                                identification of the
20                                                                exhibit.
        19 Defendant City of                                      Defendant City is no
21
           Adelanto’s Responses to                                longer a party to this
22         Josue Mateo Lemus                                      matter and, thus,
23         Campos’s Interrogatories,                              responses regarding its
           Set One, dated on May                                  “involvement” are
24         17, 2019.                                              irrelevant and
25                                                                immaterial. FRE 402,
                                                                  403.
26
27                                                                Defendants reserve the
28                                                                right to include
                                                                  additional objections
                                              7
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 10 of 49 Page ID #:5528




 1     No.        Description                Date           Date           Objections
                                           Identified     Admitted
 2                                                                   after further
 3                                                                   identification of the
                                                                     exhibit.
 4
        20 Defendant the GEO                                         Not best evidence.
 5         Group, Inc.’s Responses                                   To the extent that the
 6         to Plaintiff Julio Cesar                                  responses relate to
           Barahona Cornejo’s                                        policies and
 7         Interrogatories, Set One,                                 procedures, irrelevant
 8         dated on May 17, 2019.                                    and immaterial as an
                                                                     alleged policy
 9
                                                                     violation is not a per se
10                                                                   violation of the law.
11                                                                   FRE 402, 403; Cousins
                                                                     v. Lockyer, 568 F.3d
12                                                                   1063, 1070 (9th Cir.
13                                                                   2009) (quoting
                                                                     Gardner v. Howard,
14                                                                   109 F.3d 427, 430 (8th
15                                                                   Cir. 1997)).
16                                                                   Irrelevant. FRE 402,
                                                                     403.
17
18                                                                   Defendants reserve the
                                                                     right to object after
19                                                                   further identification of
20                                                                   the exhibit.
        21 Defendant GEO Group,                                      Not best evidence.
21
           Inc.’s Responses to                                       To the extent that the
22         Plaintiff’s Requests for                                  responses relate to
23         Production, Set One                                       policies and
                                                                     procedures, irrelevant
24                                                                   and immaterial as an
25                                                                   alleged policy
                                                                     violation is not a per se
26
                                                                     violation of the law.
27                                                                   FRE 402, 403; Cousins
28                                                                   v. Lockyer, 568 F.3d
                                                                     1063, 1070 (9th Cir.
                                                 8
                                      PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 11 of 49 Page ID #:5529




 1     No.        Description                Date           Date           Objections
                                           Identified     Admitted
 2                                                                   2009) (quoting
 3                                                                   Gardner v. Howard,
                                                                     109 F.3d 427, 430 (8th
 4
                                                                     Cir. 1997)).
 5                                                                   Irrelevant. FRE 402,
 6                                                                   403.

 7                                                                   Defendants reserve the
 8                                                                   right to object after
                                                                     further identification of
 9                                                                   the exhibit.
10      22 Defendant GEO Group,                                      Not best evidence.
11         Inc.’s Responses to                                       To the extent that the
           Plaintiff’s Requests for                                  responses relate to
12         Production, Set Two                                       policies and
13                                                                   procedures, irrelevant
                                                                     and immaterial as an
14                                                                   alleged policy
15                                                                   violation is not a per se
16                                                                   violation of the law.
                                                                     FRE 402, 403; Cousins
17                                                                   v. Lockyer, 568 F.3d
18                                                                   1063, 1070 (9th Cir.
                                                                     2009) (quoting
19                                                                   Gardner v. Howard,
20                                                                   109 F.3d 427, 430 (8th
                                                                     Cir. 1997)).
21
                                                                     Irrelevant. FRE 402,
22                                                                   403.
23
                                                                     Defendants reserve the
24                                                                   right to object after
25                                                                   further identification of
                                                                     the exhibit.
26
        23 Defendant GEO Group,                                      Not best evidence.
27         Inc.’s Responses to                                       To the extent that the
28         Plaintiff’s Requests for                                  responses relate to
           Production, Set Three                                     policies and
                                                 9
                                      PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 12 of 49 Page ID #:5530




 1     No.        Description                Date           Date           Objections
                                           Identified     Admitted
 2                                                                   procedures, irrelevant
 3                                                                   and immaterial as an
                                                                     alleged policy
 4
                                                                     violation is not a per se
 5                                                                   violation of the law.
 6                                                                   FRE 402, 403; Cousins
                                                                     v. Lockyer, 568 F.3d
 7                                                                   1063, 1070 (9th Cir.
 8                                                                   2009) (quoting
                                                                     Gardner v. Howard,
 9                                                                   109 F.3d 427, 430 (8th
10                                                                   Cir. 1997)).
11                                                                   Irrelevant. FRE 402,
                                                                     403.
12
13                                                                   Defendants reserve the
                                                                     right to object after
14                                                                   further identification of
15                                                                   the exhibit.
16      24 Defendant GEO Group,                                      Not best evidence.
           Inc.’s Responses to                                       To the extent that the
17         Plaintiff’s Requests for                                  responses relate to
18         Production, Set Four                                      policies and
                                                                     procedures, irrelevant
19                                                                   and immaterial as an
20                                                                   alleged policy
                                                                     violation is not a per se
21
                                                                     violation of the law.
22                                                                   FRE 402, 403; Cousins
23                                                                   v. Lockyer, 568 F.3d
                                                                     1063, 1070 (9th Cir.
24                                                                   2009) (quoting
25                                                                   Gardner v. Howard,
                                                                     109 F.3d 427, 430 (8th
26                                                                   Cir. 1997)).
27                                                                   Irrelevant. FRE 402,
28                                                                   403.

                                                10
                                      PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 13 of 49 Page ID #:5531




 1     No.        Description            Date           Date           Objections
                                       Identified     Admitted
 2                                                               Defendants reserve the
 3                                                               right to object after
                                                                 further identification of
 4
                                                                 the exhibit.
 5      25 WITHDRAWN
 6      26 General Incident Report -                             Irrelevant. FRE 402,
           R. Gillon (GEO 02275-                                 403.
 7         02276)                                                Relies on hearsay.
 8                                                               Lacks foundation. FRE
                                                                 901.
 9
                                                                 Lack of
10                                                               foundation/speculation.
11                                                               FRE 602.
                                                                 Not best evidence.
12
13      27 General Incident Report -                             Irrelevant. FRE 402,
           A. Burks (GEO 02272-                                  403.
14
           02273)                                                Relies on hearsay.
15                                                               Lacks foundation. FRE
16                                                               901.
                                                                 Lack of
17                                                               foundation/speculation.
18                                                               FRE 602.
                                                                 Not best evidence.
19
20      28 General Incident Report -                             Irrelevant. FRE 402,
21         J. Marmolejo (GEO                                     403.
           02270-02271)                                          Relies on hearsay.
22                                                               Lacks foundation. FRE
23                                                               901.
                                                                 Lack of
24                                                               foundation/speculation.
25                                                               FRE 602.
                                                                 Not best evidence.
26
27      29 General Incident Report -                             Irrelevant. FRE 402,
28         G. Martinez (GEO                                      403.

                                            11
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 14 of 49 Page ID #:5532




 1     No.        Description            Date           Date          Objections
                                       Identified     Admitted
 2           02267-02268)                                        Relies on hearsay.
 3                                                               Lacks foundation. FRE
                                                                 901.
 4
                                                                 Lack of
 5                                                               foundation/speculation.
 6                                                               FRE 602.
                                                                 Not best evidence.
 7
 8      30 General Incident Report –                             Irrelevant. FRE 402,
           L. Lacy (GEO 02264-                                   403.
 9
           02265)                                                Relies on hearsay.
10                                                               Lacks foundation. FRE
11                                                               901.
                                                                 Lack of
12                                                               foundation/speculation.
13                                                               FRE 602.
                                                                 Not best evidence.
14
15      31 General Incident Report -                             Irrelevant. FRE 402,
16         A. Reyes (GEO 02261-                                  403.
           02262)                                                Relies on hearsay.
17                                                               Lacks foundation. FRE
18                                                               901.
                                                                 Lack of
19                                                               foundation/speculation.
20                                                               FRE 602.
                                                                 Not best evidence.
21
22      32 General Incident Report -                             Irrelevant. FRE 402,
23         F. Juarez (GEO 02258-                                 403.
           02259)                                                Relies on hearsay.
24                                                               Lacks foundation. FRE
25                                                               901.
                                                                 Lack of
26
                                                                 foundation/speculation.
27                                                               FRE 602.
28                                                               Not best evidence.

                                            12
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 15 of 49 Page ID #:5533




 1     No.        Description            Date           Date          Objections
                                       Identified     Admitted
 2      33 General Incident Report -                             Irrelevant. FRE 402,
 3         Alvaro Lanuza (GEO                                    403.
           02255-02256)                                          Relies on hearsay.
 4
                                                                 Lacks foundation. FRE
 5                                                               901.
 6                                                               Lack of
                                                                 foundation/speculation.
 7                                                               FRE 602.
 8                                                               Not best evidence.
 9
        34 General Incident Report -                             Irrelevant. FRE 402,
10         Giovanni Campos (GEO                                  403.
11         02251-02253)                                          Relies on hearsay.
                                                                 Lacks foundation. FRE
12                                                               901.
13                                                               Lack of
                                                                 foundation/speculation.
14                                                               FRE 602.
15                                                               Not best evidence.
16
        35 Use of Force Report -                                 Irrelevant. FRE 402,
17         Jane Diaz (GEO 02236-                                 403.
18         02237)                                                Relies on hearsay.
                                                                 Lacks foundation. FRE
19                                                               901.
20                                                               Lack of
                                                                 foundation/speculation.
21
                                                                 FRE 602.
22                                                               Not best evidence.
23
        36 After-Action Review                                   No objection.
24         Report (GEO 02238-
25         02240)
        37 Letter from Attorney                                  Relies on inadmissible
26
           Nicole Ramos to                                       hearsay.
27         Adelanto Detention                                    Lacks foundation. FRE
28         Center (P000158-                                      901.
           000163)                                               Irrelevant. FRE 402,
                                            13
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 16 of 49 Page ID #:5534




 1     No.        Description            Date           Date          Objections
                                       Identified     Admitted
 2                                                               403.
 3                                                               Lack of foundation/
                                                                 speculation. FRE 602.
 4
                                                                 Improper legal
 5                                                               analysis/conclusion.
 6                                                               Argumentative.
                                                                 Ms. Ramos, an
 7                                                               attorney, provides
 8                                                               opinions on the events
                                                                 that purportedly took
 9                                                               place at the Facility,
10                                                               investigations, and
11                                                               provide opinions on
                                                                 the appropriateness of
12                                                               conduct taken by GEO
13                                                               employees. This is
                                                                 unreliable “expert”
14                                                               opinion. Fed. R. Evid.
15                                                               702. See Daubert v.
                                                                 Merrell Dow Pharms.,
16
                                                                 Inc. 43 F.3d 1311,
17                                                               1315, 1321 n. 17 (9th
18                                                               Cir. 1995).
        38 Voicemail from                                        Not best evidence.
19         Lieutenant Barry Belt to                              Lacks foundation. FRE
20         Attorney Nicole Ramos                                 901.
           (P000188)
21
        39    A. Video Still, view                               No objection.
22               C-1 at 6:30:51;
23            B. Video Still, view
                 C-3 at 6:34:24;
24            C. Video Still, view
25               C-3 at 6:34:28;
              D. Video Still, view
26
                 C-2 at 6:22:24;
27            E. Video Still, view
28               C-3 at 6:32:66;
              F. Video Still, view
                                            14
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 17 of 49 Page ID #:5535




 1     No.        Description                Date           Date     Objections
                                           Identified     Admitted
 2                C-3 at 6:46:56;
 3             G. Video Still, view
                  C-3 at 6:46:52;
 4
               H. Video Still, view
 5                C-3 at 6:46:46;
 6             I. Video Still, view
                  C-1 at 6:48:24;
 7             J. Video Still, view
 8                C-3 at 6:35:15;
               K. Video Still, view
 9                C-3 at 6:35:26;
10             L. Video Still, view
11                C-3 at 6:36:50;
               M. Video Still, view
12                C-3 at 6:38:19;
13             N. Video Still, view
14                C-3 at 6:46:52;
15             O. Video Still, view
16                C-2 at 6:38:54;
17             P. Video Still, view
18                C-2 at 6:39:36;
19             Q. Video Still, view
20                C-2 at 6:40:38;
21             R. Video Still, view
                  C-2 at 6:45:59;
22             S. Video Still, view
23                C-3 at 6:46:21;
               T. Video Still, view
24
                  C-3 at 6:46:23;
25             U. Video Still, view
26                C-3 at 6:47:52;
               V. Video Still, view
27                C-4 at 6:48:35;
28             W. Video Still, view

                                                15
                                      PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 18 of 49 Page ID #:5536




 1     No.        Description                Date           Date          Objections
                                           Identified     Admitted
 2                C-4 at 6:49:14.
 3      40 Plaintiff Rivera                                          Irrelevant. FRE 402,
           Martinez’s grievances                                     403.
 4
           regarding phone number                                    Relies on hearsay.
 5         blocking (P000461 /GEO                                    Lacks foundation. FRE
 6         00146)                                                    901.
                                                                     Lack of
 7                                                                   foundation/speculation.
 8                                                                   FRE 602.
 9
        41 Plaintiff Rivera Martinez’                                Irrelevant. FRE 402,
10         grievance re his dental                                   403.
11         crown (P000459-000460)                                    Relies on hearsay.
                                                                     Lacks foundation. FRE
12                                                                   901.
13                                                                   Lack of
                                                                     foundation/speculation.
14                                                                   FRE 602.
15
16      42 Phone Call recording of                                   Irrelevant. FRE 402,
           Plaintiff Rivera Martinez.                                403.
17                                                                   Relies on hearsay.
18                                                                   Lacks foundation. FRE
                                                                     901.
19                                                                   Lack of
20                                                                   foundation/speculation.
                                                                     FRE 602.
21
22                                                                   Defendants reserve the
23                                                                   right to include
                                                                     additional objections
24                                                                   after further
25                                                                   identification of the
                                                                     exhibit.
26
        43 Plaintiff Lopez Castillo                                  Not best evidence.
27         list of blocked phone                                     Irrelevant. FRE 402,
28         numbers.                                                  403.
                                                                     Relies on hearsay.
                                                16
                                      PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 19 of 49 Page ID #:5537




 1     No.        Description             Date           Date          Objections
                                        Identified     Admitted
 2                                                                Lacks foundation. FRE
 3                                                                901.
                                                                  Lack of
 4
                                                                  foundation/speculation.
 5                                                                FRE 602.
 6
        44 Water Temperatures at                                  No objection.
 7         Adelanto Detention
 8         Center.
        45 Picture of Plaintiff Omar                              Irrelevant. FRE 402,
 9
           Rivera Martinez (GEO                                   403.
10         00135)
11      46 Picture of Plaintiff Luis                              Irrelevant. FRE 402,
           Pena Garcia (GEO                                       403.
12         01738)
13      47 Picture of Plaintiff Mateo                             Irrelevant. FRE 402,
           Lemos Campos (GEO                                      403.
14
           00482)
15      48 Picture of Plaintiff Alex                              Irrelevant. FRE 402,
16         Burgos Meijia (GEO                                     403.
           00938)
17      49 Picture of Plaintiff Julio                             Irrelevant. FRE 402,
18         Barahona Cornejo (GEO                                  403.
           01575)
19
        50 Picture of Plaintiff                                   Irrelevant. FRE 402,
20         Marvin Grande                                          403.
21         Rodriguez (GEO 01879)
        51 Picture of Plaintiff Isaac                             Irrelevant. FRE 402,
22         Lopez Castillo (GEO                                    403.
23         01078)
        52 Picture of Jose Bladimir                               Irrelevant. FRE 402,
24
           Cortez Diaz (GEO                                       403.
25         01244)
26      53 Picture of ninth hunger                                Irrelevant. FRE 402,
           striker (GEO 01666)                                    403.
27
28      54 Emails from Attorney                                   Relies on inadmissible

                                             17
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 20 of 49 Page ID #:5538




 1     No.         Description           Date           Date          Objections
                                       Identified     Admitted
 2           Nicole Ramos to                                     hearsay.
 3           Immigration and Customs                             Lacks foundation. FRE
             Enforcement Agency                                  901, 602.
 4
             officers (P000161-                                  Irrelevant. FRE 402,
 5           000163)                                             403.
 6                                                               Argumentative.

 7      55 Declaration of Hussain                                Irrelevant. FRE 402,
 8         Turk (P000447-000448)                                 403.
                                                                 Unreliable opinion as
 9
                                                                 to causation regarding
10                                                               medical injuries
11                                                               allegedly sustained by
                                                                 plaintiffs by an
12                                                               attorney. FRE 702. See
13                                                               Daubert v. Merrell
                                                                 Dow Pharms., Inc., 43
14                                                               F.3d 1311, 1315, 1321
15                                                               n. 17 (9th Cir. 1995).
16                                                               Argumentative.
                                                                 Improper legal analysis
17                                                               and conclusion.
18                                                               Relies on inadmissible
                                                                 hearsay.
19                                                               Speculation, lack of
20                                                               foundation. FRE 602.
        56 Intergovernmental                                     Irrelevant. FRE 402,
21
           Services Agreement                                    403.
22         between ICE and the City                              Lacks foundation. FRE
23         of Adelanto, accessed as                              901, 602.
           a public record.
24      57 American Civil Liberties                              Irrelevant. FRE 402,
25         Union letter to Gabriel                               403.
           Valdez at ICE produced                                Lacks foundation. FRE
26
           by Plaintiffs as P000010-                             901, 602.
27         14.                                                   Argumentative.
28                                                               Relies on inadmissible
                                                                 hearsay.
                                            18
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 21 of 49 Page ID #:5539




 1     No.        Description              Date           Date          Objections
                                         Identified     Admitted
 2      58 WITHDRAWN
 3      59 Martinez: Talton Call #76                               Irrelevant. FRE 402,
                                                                   403.
 4
                                                                   Lacks foundation. FRE
 5                                                                 901, 602.
 6                                                                 Relies on inadmissible
                                                                   hearsay.
 7
 8      60 Article: “GEO Group                                     Relies on hearsay.
           Whistleblower Exposes                                   Irrelevant. FRE 402,
 9
           First Amendment                                         403.
10         Violations, Lack of                                     Speculation, lack of
11         Officer Training, and                                   foundation. FRE 602.
           Poor Conditions at the                                  Lacks foundation as
12         Adelanto Detention                                      article is not under
13         Center” (P000416-                                       penalty of perjury.
           000418)                                                 FRE 901.
14                                                                 Unreliable opinion.
15                                                                 FRE 702.
16      61 Article: “Why Immigrant                                 Relies on hearsay.
           Detainees in California                                 Irrelevant. FRE 402,
17         Just Launched A Hunger                                  403.
18         Strike” (P000419-425)                                   Speculation, lack of
                                                                   foundation. FRE 602.
19                                                                 Lacks foundation as
20                                                                 article is not under
                                                                   penalty of perjury.
21
                                                                   FRE 901.
22                                                                 Unreliable opinion.
23                                                                 FRE 702.
        62 Article: “Third Death In                                Relies on hearsay.
24         Immigration Detention                                   Irrelevant. Fed. R.
25         Makes the Adelanto                                      Evid. 402, 403.
           Detention Center the                                    Speculation, lack of
26
           Deadliest Facility in                                   foundation. Fed. R.
27         2017” (P000426)                                         Evid. 602.
28                                                                 Lacks foundation as
                                                                   article is not under
                                              19
                                    PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 22 of 49 Page ID #:5540




 1     No.         Description            Date           Date          Objections
                                        Identified     Admitted
 2                                                                penalty of perjury.
 3                                                                FRE 901.
                                                                  Unreliable opinion.
 4
                                                                  FRE 702.
 5      63 Article: “‘We don’t feel                               Relies on hearsay.
 6         OK here’: Detainee                                     Irrelevant. FRE 402,
           deaths, suicide attempts                               403.
 7         and hunger strikes plague                              Speculation, lack of
 8         California immigration                                 foundation. FRE 602.
           facility” (P000427-                                    Lacks foundation as
 9
           000432)                                                article is not under
10                                                                penalty of perjury.
11                                                                FRE 901.
                                                                  Unreliable opinion.
12                                                                FRE 702.
13      64 OIG Report (September                                  Relies on hearsay.
           2018)                                                  Irrelevant. FRE 402,
14                                                                403.
15                                                                Lacks foundation. FRE
16                                                                901, 602.
                                                                  Not best evidence.
17
18      65 Report of Plaintiffs’                                  Relies on hearsay.
           Expert Dr. Jeffrey                                     Irrelevant. FRE 402,
19         Schwartz                                               403.
20                                                                Lacks foundation. FRE
                                                                  901, 602.
21
                                                                  Not best evidence.
22
23      66 Dr. Jeffrey Schwartz CV                                Irrelevant. FRE 402,
                                                                  403.
24                                                                Lacks foundation. FRE
25                                                                901, 602.
                                                                  Hearsay.
26
27      67 Report of Plaintiffs’                                  Relies on hearsay.
28         Expert Dr. Homer                                       Irrelevant. FRE 402,

                                             20
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 23 of 49 Page ID #:5541




 1     No.         Description           Date           Date           Objections
                                       Identified     Admitted
 2           Venters                                             403.
 3                                                               Lacks foundation. FRE
                                                                 901, 602.
 4
                                                                 Not best evidence.
 5
 6      68 Dr. Homer Venters CV                                  Irrelevant. FRE 402,
                                                                 403.
 7                                                               Lacks foundation. FRE
 8                                                               901, 602.
                                                                 Hearsay.
 9
10      69 SIR035317 – James                                     Irrelevant. FRE 402,
11         Janecka (GEO 02226-                                   403.
           02233)                                                Lacks foundation. FRE
12                                                               901, 602.
13                                                               Hearsay.
14
        70 Adelanto Policy &                                     No objection.
15         Procedure Manual: Use
16         of Force (GEO 01986-
           02002)
17      71 Adelanto Policy &                                     No objection.
18         Procedure Manual:
           Detainee Access to
19         Telephone (GEO 02003-
20         02009)
21      72 GEO Group Training                                    No objection.
           Presentation: Use of
22         Force (GEO 02083-
23         02158)
        73 GEO Group Segregated                                  Defendants reserve the
24         Housing Unit Policy                                   right to object after
25                                                               further identification of
26                                                               the exhibit.

27                                                               If Plaintiffs are
28                                                               referring to GEO’s

                                            21
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 24 of 49 Page ID #:5542




 1     No.        Description            Date           Date           Objections
                                       Identified     Admitted
 2                                                               policy on Restrictive
 3                                                               Housing Units
                                                                 (formerly Special
 4
                                                                 Management-
 5                                                               Segregation) Policy
 6                                                               [GEO 01969-1985],
                                                                 Defendants have no
 7                                                               objection.
 8
        74 Memorandum to Chief J.                                Irrelevant. FRE 402,
 9
           Johnson from Lt. J. Diaz                              403.
10         re Administrative                                     Lacks foundation. FRE
11         Segregation Order for                                 901, 602.
           Julio Barahona Cornejo                                Hearsay.
12         (GEO 01535)
13      75 Incident of Prohibited                                Irrelevant. FRE 402,
           Acts and Notice of                                    403.
14         Charges for Julio                                     Lacks foundation. FRE
15         Barahona Cornejo (GEO                                 901, 602.
16         01539)                                                Hearsay.

17      76 Investigation Report for                              Irrelevant. FRE 402,
18         Julio Barahona Cornejo                                403.
           (GEO 01541)                                           Lacks foundation. FRE
19                                                               901, 602.
20                                                               Hearsay.
21
        77 Institution Disciplinary                              Irrelevant. FRE 402,
22         Panel Report for Julio                                403.
23         Barahona Cornejo (GEO                                 Lacks foundation. FRE
           01549-50)                                             901, 602.
24                                                               Hearsay.
25
        78 Memorandum to Chief J.                                Irrelevant. FRE 402,
26
           Johnson from Lt. R.                                   403.
27         Duran re Disciplinary                                 Lacks foundation. FRE
28         Segregation Order for                                 901, 602.

                                            22
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 25 of 49 Page ID #:5543




 1     No.        Description                Date           Date          Objections
                                           Identified     Admitted
 2         Julio Barahona Cornejo                                    Hearsay.
 3         (GEO 01534)
        79 Memorandum to Chief J.                                    Irrelevant. FRE 402,
 4
           Johnson from Lt. J. Diaz                                  403.
 5         re Administrative                                         Lacks foundation. FRE
 6         Segregation Order for                                     901, 602.
           Isaac Lopez Castillo                                      Hearsay.
 7         (GEO 01119)
 8      80 Incident of Prohibited                                    Irrelevant. FRE 402,
           Acts and Notice of                                        403.
 9
           Charges for Isaac Lopez                                   Lacks foundation. FRE
10         Castillo (GEO 01123)                                      901, 602.
11                                                                   Hearsay.

12      81 Investigation Report for                                  Irrelevant. FRE 402,
13         Isaac Lopez Castillo                                      403.
           (GEO 01125)                                               Lacks foundation. FRE
14
                                                                     901, 602.
15                                                                   Hearsay.
16
        82 Institution Disciplinary                                  Irrelevant. FRE 402,
17         Panel Report for Isaac                                    403.
18         Lopez Castillo (GEO                                       Lacks foundation. FRE
           01133-34)                                                 901, 602.
19                                                                   Hearsay.
20
21      83 Memorandum to Chief J.                                    Irrelevant. FRE 402,
           Johnson from Lt. R.                                       403.
22         Duran re Disciplinary                                     Lacks foundation. FRE
23         Segregation Order for                                     901, 602.
           Isaac Lopez Castillo                                      Hearsay.
24         (GEO 01118)
25      84 Memorandum to Chief J.                                    Irrelevant. FRE 402,
26         Johnson from Lt. J. Diaz                                  403.
           re Administrative                                         Lacks foundation. FRE
27         Segregation Order for                                     901, 602.
28         Alexander Burgos Mejia                                    Hearsay.

                                                23
                                      PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 26 of 49 Page ID #:5544




 1     No.        Description              Date           Date          Objections
                                         Identified     Admitted
 2         (GEO 00961)
 3      85 Incident of Prohibited                                  Irrelevant. FRE 402,
           Acts and Notice of                                      403.
 4
           Charges for Alexander                                   Lacks foundation. FRE
 5         Burgos Mejia (GEO                                       901, 602.
 6         00966)                                                  Hearsay.
 7      86 Investigation Report for                                Irrelevant. FRE 402,
 8         Alexander Burgos Mejia                                  403.
           (GEO 00968)                                             Lacks foundation. FRE
 9
                                                                   901, 602.
10                                                                 Hearsay.
11
        87 Institution Disciplinary                                Irrelevant. FRE 402,
12         Panel Report for                                        403.
13         Alexander Burgos Mejia                                  Lacks foundation. FRE
           (GEO 00976-77)                                          901, 602.
14
                                                                   Hearsay.
15
16      88 Memorandum to Chief J.                                  Irrelevant. FRE 402,
           Johnson from Lt. R.                                     403.
17         Duran re Disciplinary                                   Lacks foundation. FRE
18         Segregation Order for                                   901, 602.
           Alexander Burgos Mejia                                  Hearsay.
19         (GEO 00960)
20      89 Memorandum to Chief J.                                  Irrelevant. FRE 402,
21         Johnson from Lt. J. Diaz                                403.
           re Administrative                                       Lacks foundation. FRE
22         Segregation Order for                                   901, 602.
23         Josue Lemus Campos                                      Hearsay.
           (GEO 00524)
24      90 Incident of Prohibited                                  Irrelevant. FRE 402,
25         Acts and Notice of                                      403.
26         Charges for Josue Lemus                                 Lacks foundation. FRE
           Campos (GEO 00528)                                      901, 602.
27                                                                 Hearsay.
28

                                              24
                                    PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 27 of 49 Page ID #:5545




 1     No.        Description                Date           Date          Objections
                                           Identified     Admitted
 2      91 Investigation Report for                                  Irrelevant. FRE 402,
 3         Josue Lemus Campos                                        403.
           (GEO 00530)                                               Lacks foundation. FRE
 4
                                                                     901, 602.
 5                                                                   Hearsay.
 6
        92 Institution Disciplinary                                  Irrelevant. FRE 402,
 7         Panel Report for Josue                                    403.
 8         Lemus Campos (GEO                                         Lacks foundation. FRE
           00538-539)                                                901, 602.
 9
                                                                     Hearsay.
10
11      93 Memorandum to Chief J.                                    Irrelevant. FRE 402,
           Johnson from Lt. R.                                       403.
12         Duran re Disciplinary                                     Lacks foundation. FRE
13         Segregation Order for                                     901, 602.
           Josue Lemus Campos                                        Hearsay.
14         (GEO 00523)
15      94 Memorandum to Chief J.                                    Irrelevant. FRE 402,
16         Johnson from Lt. J. Diaz                                  403.
           re Administrative                                         Lacks foundation. FRE
17         Segregation Order for                                     901, 602.
18         Luis Pena Garcia (GEO                                     Hearsay.
           01744)
19      95 Incident of Prohibited                                    Irrelevant. FRE 402,
20         Acts and Notice of                                        403.
21         Charges for Luis Pena                                     Lacks foundation. FRE
           Garcia (GEO 01747)                                        901, 602.
22                                                                   Hearsay.
23
        96 Investigation Report for                                  Irrelevant. FRE 402,
24         Luis Pena Garcia (GEO                                     403.
25         01749)                                                    Lacks foundation. FRE
                                                                     901, 602.
26
                                                                     Hearsay.
27
28      97 Institution Disciplinary                                  Irrelevant. FRE 402,

                                                25
                                      PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 28 of 49 Page ID #:5546




 1     No.         Description                Date           Date          Objections
                                            Identified     Admitted
 2           Panel Report for Luis                                    403.
 3           Pena Garcia (GEO                                         Lacks foundation. FRE
             01757-58)                                                901, 602.
 4
                                                                      Hearsay.
 5
 6      98 Memorandum to Chief J.                                     Irrelevant. FRE 402,
            Johnson from Lt. R.                                       403.
 7          Duran re Disciplinary                                     Lacks foundation. FRE
 8          Segregation Order for                                     901, 602.
            Luis Pena Garcia (GEO                                     Hearsay.
 9
            01743)
10      99 Memorandum to Chief J.                                     Irrelevant. FRE 402,
11          Johnson from Lt. J. Diaz                                  403.
            re Administrative                                         Lacks foundation. FRE
12          Segregation Order for                                     901, 602.
13          Omar Rivera Martinez                                      Hearsay.
            (GEO 00165)
14
        100 Incident of Prohibited                                    Irrelevant. FRE 402,
15          Acts and Notice of                                        403.
16          Charges for Omar Rivera                                   Lacks foundation. FRE
            Martinez (GEO 00168)                                      901, 602.
17                                                                    Hearsay.
18
        101 Investigation Report for                                  Irrelevant. FRE 402,
19          Omar Rivera Martinez                                      403.
20          (GEO 00170)                                               Lacks foundation. FRE
21                                                                    901, 602.
                                                                      Hearsay.
22
23      102 Institution Disciplinary                                  Irrelevant. FRE 402,
            Panel Report for Omar                                     403.
24          Rivera Martinez (GEO                                      Lacks foundation. FRE
25          00178-79)                                                 901, 602.
                                                                      Hearsay.
26
27      103 Memorandum to Chief J.                                    Irrelevant. FRE 402,
28          Johnson from Lt. R.                                       403.

                                                 26
                                       PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 29 of 49 Page ID #:5547




 1     No.         Description                Date           Date          Objections
                                            Identified     Admitted
 2          Duran re Disciplinary                                     Lacks foundation. FRE
 3          Segregation Order for                                     901, 602.
            Omar Rivera Martinez                                      Hearsay.
 4
            (GEO 00164)
 5      104 Memorandum to Chief J.                                    Irrelevant. FRE 402,
 6          Johnson from Lt. J. Diaz                                  403.
            re Administrative                                         Lacks foundation. FRE
 7          Segregation Order for                                     901, 602.
 8          Jose Cortez Diaz (GEO                                     Hearsay.
            01390)
 9
        105 Incident of Prohibited                                    Irrelevant. FRE 402,
10          Acts and Notice of                                        403.
11          Charges for Jose Cortez                                   Lacks foundation. FRE
            Diaz (GEO 01394)                                          901, 602.
12                                                                    Hearsay.
13
        106 Investigation Report for                                  Irrelevant. FRE 402,
14
            Jose Cortez Diaz (GEO                                     403.
15          01396)                                                    Lacks foundation. FRE
16                                                                    901, 602.
                                                                      Hearsay.
17
18      107 Institution Disciplinary                                  Irrelevant. FRE 402,
            Panel Report for Jose                                     403.
19          Cortez Diaz (GEO                                          Lacks foundation. FRE
20          01404-05)                                                 901, 602.
21                                                                    Hearsay.

22      108 Memorandum to Chief J.                                    Irrelevant. FRE 402,
23          Johnson from Lt. R.                                       403.
            Duran re Disciplinary                                     Lacks foundation. FRE
24          Segregation Order for                                     901, 602.
25          Jose Cortez Diaz (GEO                                     Hearsay.
            01389)
26
        109 Memorandum to Chief J.                                    Irrelevant. FRE 402,
27          Johnson from Lt. J. Diaz                                  403.
28          re Administrative                                         Lacks foundation. FRE

                                                 27
                                       PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 30 of 49 Page ID #:5548




 1     No.         Description            Date           Date           Objections
                                        Identified     Admitted
 2          Segregation Order for                                 901, 602.
 3          Marvin Grande                                         Hearsay.
            Rodriguez (GEO 01916)
 4
        110 Incident of Prohibited                                Irrelevant. FRE 402,
 5          Acts and Notice of                                    403.
 6          Charges for Marvin                                    Lacks foundation. FRE
            Grande Rodriguez (GEO                                 901, 602.
 7          01920)                                                Hearsay.
 8
        111 Investigation Report for                              Irrelevant. FRE 402,
 9
            Marvin Grande                                         403.
10          Rodriguez (GEO 01922)                                 Lacks foundation. FRE
11                                                                901, 602.
                                                                  Hearsay.
12
13      112 Institution Disciplinary                              Irrelevant. FRE 402,
            Panel Report for Marvin                               403.
14
            Grande Rodriguez (GEO                                 Lacks foundation. FRE
15          01930-31)                                             901, 602.
16                                                                Hearsay.

17      113 Memorandum to Chief J.                                Irrelevant. FRE 402,
18          Johnson from Lt. R.                                   403.
            Duran re Disciplinary                                 Lacks foundation. FRE
19          Segregation Order for                                 901, 602.
20          Marvin Grande                                         Hearsay.
21          Rodriguez (GEO 01915)
        114 ICE PBNDS 2011 2.15:                                  Irrelevant and
22          Use of Force and                                      immaterial as an
23          Restraints                                            alleged policy
                                                                  violation is not a per se
24                                                                violation of the law.
25                                                                FRE 402, 403; Cousins
                                                                  v. Lockyer, 568 F.3d
26
                                                                  1063, 1070 (9th Cir.
27                                                                2009) (quoting
28                                                                Gardner v. Howard,

                                             28
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 31 of 49 Page ID #:5549




 1     No.        Description             Date           Date           Objections
                                        Identified     Admitted
 2                                                                109 F.3d 427, 430 (8th
 3                                                                Cir. 1997)).
        115 ICE PBNDS 2011 4.2:                                   Irrelevant and
 4
            Hunger Strikes                                        immaterial as an
 5                                                                alleged policy
 6                                                                violation is not a per se
                                                                  violation of the law.
 7                                                                FRE 402, 403; Cousins
 8                                                                v. Lockyer, 568 F.3d
                                                                  1063, 1070 (9th Cir.
 9
                                                                  2009) (quoting
10                                                                Gardner v. Howard,
11                                                                109 F.3d 427, 430 (8th
                                                                  Cir. 1997)).
12      116 ICE PBNDS 2011 2.8:                                   Irrelevant and
13          Population Counts                                     immaterial as an
                                                                  alleged policy
14                                                                violation is not a per se
15                                                                violation of the law.
16                                                                FRE 402, 403; Cousins
                                                                  v. Lockyer, 568 F.3d
17                                                                1063, 1070 (9th Cir.
18                                                                2009) (quoting
                                                                  Gardner v. Howard,
19                                                                109 F.3d 427, 430 (8th
20                                                                Cir. 1997)).
        117 GEO Group, Inc. 2018                                  Defendants reserve the
21
            Annual Report                                         right to object after
22                                                                further identification of
23                                                                the exhibit.
24      118 GEO Group, Inc. Form                                  Defendants reserve the
25          10-K for Fiscal Year                                  right to object after
            Ending December 31,                                   further identification of
26
            2018                                                  the exhibit.
27
28

                                             29
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 32 of 49 Page ID #:5550




 1     No.        Description            Date           Date             Objections
                                       Identified     Admitted
 2      119 Reserved for                                           Defendants reserve the
 3          Demonstratives                                         right to object after
                                                                   further identification of
 4
                                                                   the exhibit
 5
 6
                             DEFENDANTS’ EXHIBIT LIST
 7
 8     No.         Description             Date           Date            Objections
                                         Identified     Admitted
 9
      200. Omar Rivera-Martinez’s                                    Without identifying
10         Selected Medical Records
           From GEO [GEO 00014-                                      the selected medical
11         00112, 02242]                                             records that will be
                                                                     introduced at trial,
12                                                                   Plaintiffs are not
13                                                                   able to lodge
                                                                     informed objections.
14
                                                                     Plaintiffs reserve the
15                                                                   right to object to
16                                                                   these records at trial
                                                                     when they are
17                                                                   properly identified.
18
                                                                     Irrelevant; Hearsay
19                                                                   without exception;
20                                                                   Cumulative and
21                                                                   substantially more
                                                                     prejudicial than
22                                                                   probative. FRE 401,
23                                                                   402, 403, 801, 802.
      201. Omar Rivera-Martinez’s                                    Without identifying
24         Selected Facility Records
           [GEO 00113-00210]                                         the selected facility
25                                                                   records that will be
                                                                     introduced at trial,
26
                                                                     Plaintiffs are not
27                                                                   able to lodge
28                                                                   informed objections.
                                                                     Plaintiffs reserve the
                                            30
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 33 of 49 Page ID #:5551




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 right to object to
 3                                                                 these records at trial
 4                                                                 when they are
                                                                   properly identified.
 5
 6                                                                 Irrelevant; Hearsay
                                                                   without exception;
 7                                                                 Cumulative and
 8                                                                 substantially more
                                                                   prejudicial than
 9
                                                                   probative. FRE 401,
10                                                                 402, 403, 801, 802.
11    202. Josue Lemus-Campos’                                     Without identifying
           Selected Medical Records
           From GEO [GEO 00211-                                    the selected medical
12         00479, 02249]                                           records that will be
13                                                                 introduced at trial,
                                                                   Plaintiffs are not
14
                                                                   able to lodge
15                                                                 informed objections.
16                                                                 Plaintiffs reserve the
                                                                   right to object to
17                                                                 these records at trial
18                                                                 when they are
                                                                   properly identified.
19
20                                                                 Irrelevant; Hearsay
21                                                                 without exception;
                                                                   Cumulative and
22                                                                 substantially more
23                                                                 prejudicial than
                                                                   probative. FRE 401,
24                                                                 402, 403, 801, 802.
25    203. Josue Lemus-Campos’                                     Without identifying
           Selected Facility Records
26         [GEO 00480-00570]                                       the selected facility
                                                                   records that will be
27                                                                 introduced at trial,
28                                                                 Plaintiffs are not

                                            31
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 34 of 49 Page ID #:5552




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 able to lodge
 3                                                                 informed objections.
 4                                                                 Plaintiffs reserve the
                                                                   right to object to
 5                                                                 these records at trial
 6                                                                 when they are
                                                                   properly identified.
 7
 8                                                                 Irrelevant; Hearsay
                                                                   without exception;
 9
                                                                   Cumulative and
10                                                                 substantially more
11                                                                 prejudicial than
                                                                   probative. FRE 401,
12                                                                 402, 403, 801, 802.
13    204. Video recording of incident                             No objection.
           [GEO 00668]
14
      205. Alexander Burgos-Mejia’s                                Without identifying
15         Selected Medical Records
           From GEO [GEO 00669-                                    the selected medical
16         00893, 02247]                                           records that will be
                                                                   introduced at trial,
17
                                                                   Plaintiffs are not
18                                                                 able to lodge
19                                                                 informed objections.
                                                                   Plaintiffs reserve the
20                                                                 right to object to
21                                                                 these records at trial
                                                                   when they are
22
                                                                   properly identified.
23
24                                                                 Irrelevant; Hearsay
                                                                   without exception;
25                                                                 Cumulative and
26                                                                 substantially more
                                                                   prejudicial than
27                                                                 probative. FRE 401,
28                                                                 402, 403, 801, 802.

                                            32
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 35 of 49 Page ID #:5553




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2    206. Alexander Burgos-Mejia’s                                Without identifying
           Selected Facility Records
 3         [GEO 00894-01013]                                       the selected facility
 4                                                                 records that will be
                                                                   introduced at trial,
 5                                                                 Plaintiffs are not
 6                                                                 able to lodge
                                                                   informed objections.
 7                                                                 Plaintiffs reserve the
 8                                                                 right to object to
                                                                   these records at trial
 9
                                                                   when they are
10                                                                 properly identified.
11
                                                                   Irrelevant; Hearsay
12                                                                 without exception;
13                                                                 Cumulative and
                                                                   substantially more
14
                                                                   prejudicial than
15                                                                 probative. FRE 401,
16                                                                 402, 403, 801, 802.
      207. Isaac Lopez-Castillo’s                                  Without identifying
17         Selected Medical Records
           From GEO [GEO 01014-                                    the selected medical
18         01077, 02250]                                           records that will be
                                                                   introduced at trial,
19
                                                                   Plaintiffs are not
20                                                                 able to lodge
21                                                                 informed objections.
                                                                   Plaintiffs reserve the
22                                                                 right to object to
23                                                                 these records at trial
                                                                   when they are
24                                                                 properly identified.
25
                                                                   Irrelevant; Hearsay
26
                                                                   without exception;
27                                                                 Cumulative and
28                                                                 substantially more
                                                                   prejudicial than
                                            33
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 36 of 49 Page ID #:5554




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 probative. FRE 401,
 3                                                                 402, 403, 801, 802.
 4    208. Isaac Lopez-Castillo’s                                  Without identifying
           Selected Facility Records
           [GEO 01078-01163]                                       the selected facility
 5                                                                 records that will be
 6                                                                 introduced at trial,
                                                                   Plaintiffs are not
 7                                                                 able to lodge
 8                                                                 informed objections.
 9                                                                 Plaintiffs reserve the
                                                                   right to object to
10                                                                 these records at trial
11                                                                 when they are
                                                                   properly identified.
12
13                                                                 Irrelevant; Hearsay
                                                                   without exception;
14
                                                                   Cumulative and
15                                                                 substantially more
16                                                                 prejudicial than
                                                                   probative. FRE 401,
17                                                                 402, 403, 801, 802.
18    209. Jose Cortez-Diaz’s                                      Without identifying
           Selected Medical Records
           From GEO [GEO 01164-                                    the selected medical
19
           01343, 02244]                                           records that will be
20                                                                 introduced at trial,
21                                                                 Plaintiffs are not
                                                                   able to lodge
22                                                                 informed objections.
23                                                                 Plaintiffs reserve the
                                                                   right to object to
24                                                                 these records at trial
25                                                                 when they are
26                                                                 properly identified.

27                                                                 Irrelevant; Hearsay
28                                                                 without exception;

                                            34
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 37 of 49 Page ID #:5555




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 Cumulative and
 3                                                                 substantially more
 4                                                                 prejudicial than
                                                                   probative. FRE 401,
 5                                                                 402, 403, 801, 802.
 6    210. Jose Cortez-Diaz’s                                      Without identifying
           Selected Facility Records
           [GEO 01344-01438]                                       the selected facility
 7                                                                 records that will be
 8                                                                 introduced at trial,
 9                                                                 Plaintiffs are not
                                                                   able to lodge
10                                                                 informed objections.
11                                                                 Plaintiffs reserve the
                                                                   right to object to
12                                                                 these records at trial
13                                                                 when they are
                                                                   properly identified.
14
15                                                                 Irrelevant; Hearsay
16                                                                 without exception;
                                                                   Cumulative and
17                                                                 substantially more
18                                                                 prejudicial than
                                                                   probative. FRE 401,
19
                                                                   402, 403, 801, 802.
20    211. Julio Barahona-Cornejo’s                                Without identifying
           Selected Medical Records
21         From GEO [GEO 01439-                                    the selected medical
           01514, 02243]                                           records that will be
22                                                                 introduced at trial,
23                                                                 Plaintiffs are not
                                                                   able to lodge
24                                                                 informed objections.
25                                                                 Plaintiffs reserve the
26                                                                 right to object to
                                                                   these records at trial
27                                                                 when they are
28                                                                 properly identified.

                                            35
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 38 of 49 Page ID #:5556




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2
 3                                                                 Irrelevant; Hearsay
 4                                                                 without exception;
                                                                   Cumulative and
 5                                                                 substantially more
 6                                                                 prejudicial than
                                                                   probative. FRE 401,
 7                                                                 402, 403, 801, 802.
 8    212. Julio Barahona-Cornejo’s                                Without identifying
           Selected Facility Records
 9         [GEO 01515-01580]                                       the selected facility
                                                                   records that will be
10                                                                 introduced at trial,
11                                                                 Plaintiffs are not
                                                                   able to lodge
12                                                                 informed objections.
13                                                                 Plaintiffs reserve the
                                                                   right to object to
14
                                                                   these records at trial
15                                                                 when they are
16                                                                 properly identified.
17                                                                 Irrelevant; Hearsay
18                                                                 without exception;
                                                                   Cumulative and
19
                                                                   substantially more
20                                                                 prejudicial than
21                                                                 probative. FRE 401,
                                                                   402, 403, 801, 802.
22    213. Luis Pena-Garcia’s                                      Without identifying
           Selected Medical Records
23         From GEO [GEO 01671-                                    the selected medical
           01721, 02246]                                           records that will be
24                                                                 introduced at trial,
25                                                                 Plaintiffs are not
26                                                                 able to lodge
                                                                   informed objections.
27                                                                 Plaintiffs reserve the
28                                                                 right to object to

                                            36
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 39 of 49 Page ID #:5557




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 these records at trial
 3                                                                 when they are
 4                                                                 properly identified.

 5                                                                 Irrelevant; Hearsay
 6                                                                 without exception;
                                                                   Cumulative and
 7                                                                 substantially more
 8                                                                 prejudicial than
                                                                   probative. FRE 401,
 9
                                                                   402, 403, 801, 802.
10    214. Luis Pena-Garcia’s                                      Without identifying
           Selected Facility Records
11         [GEO 01722-01789]                                       the selected facility
                                                                   records that will be
12                                                                 introduced at trial,
13                                                                 Plaintiffs are not
                                                                   able to lodge
14
                                                                   informed objections.
15                                                                 Plaintiffs reserve the
16                                                                 right to object to
                                                                   these records at trial
17                                                                 when they are
18                                                                 properly identified.
19
                                                                   Irrelevant; Hearsay
20                                                                 without exception;
21                                                                 Cumulative and
                                                                   substantially more
22                                                                 prejudicial than
23                                                                 probative. FRE 401,
                                                                   402, 403, 801, 802.
24    215. Marvin Grande                                           Without identifying
           Rodriguez’s Selected
25         Medical Records From                                    the selected medical
26         GEO [GEO 01790-01878,                                   records that will be
           02248]                                                  introduced at trial,
27                                                                 Plaintiffs are not
28                                                                 able to lodge

                                            37
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 40 of 49 Page ID #:5558




 1     No.         Description              Date           Date          Objections
                                          Identified     Admitted
 2                                                                  informed objections.
 3                                                                  Plaintiffs reserve the
 4                                                                  right to object to
                                                                    these records at trial
 5                                                                  when they are
 6                                                                  properly identified.
 7                                                                  Irrelevant; Hearsay
 8                                                                  without exception;
                                                                    Cumulative and
 9
                                                                    substantially more
10                                                                  prejudicial than
11                                                                  probative. FRE 401,
                                                                    402, 403, 801, 802.
12    216. Marvin Grande                                            Without identifying
           Rodriguez’s Selected
13         Facility Records [GEO                                    the selected facility
           01879-01965]                                             records that will be
14
                                                                    introduced at trial,
15                                                                  Plaintiffs are not
16                                                                  able to lodge
                                                                    informed objections.
17                                                                  Plaintiffs reserve the
18                                                                  right to object to
                                                                    these records at trial
19
                                                                    when they are
20                                                                  properly identified.
21
                                                                    Irrelevant; Hearsay
22                                                                  without exception;
23                                                                  Cumulative and
                                                                    substantially more
24                                                                  prejudicial than
25                                                                  probative. FRE 401,
                                                                    402, 403, 801, 802.
26
      217. GEO Adelanto Detainee                                    Irrelevant; Lacks
27         Handbook (English)
                                                                    Foundation;
28

                                             38
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 41 of 49 Page ID #:5559




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 Authentication;
 3                                                                 Confusing the issues.
 4                                                                 FRE 104, 401, 402,
                                                                   403, 901.
 5    218. GEO Adelanto Detainee                                   Irrelevant; Lacks
           Handbook (Spanish)
 6                                                                 Foundation;
                                                                   Authentication;
 7                                                                 Confusing the issues.
 8                                                                 FRE 104, 401, 402,
 9                                                                 403, 901.
      219. Water Temperature Tests                                 No objection.
10         [GEO 05407 – 05412]
11    220. Records from Talton                                     Irrelevant; Lacks
           Communications, Inc.
12                                                                 Foundation;
                                                                   Authentication;
13                                                                 Confusing the issues.
14                                                                 FRE 104, 401, 402,
                                                                   403, 901.
15    221. Audio recordings from                                   Without identifying
           Talton Communications,
16         Inc.                                                    the selected
17                                                                 recordings that will
                                                                   be introduced at
18                                                                 trial, Plaintiffs are
19                                                                 not able to lodge
                                                                   informed objections.
20                                                                 Plaintiffs reserve the
21                                                                 right to object to
                                                                   these recordings at
22
                                                                   trial when they are
23                                                                 properly identified.
24
                                                                   Irrelevant; Hearsay
25                                                                 without exception;
26                                                                 Cumulative and
                                                                   substantially more
27
                                                                   prejudicial than
28                                                                 probative. FRE 401,

                                            39
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 42 of 49 Page ID #:5560




 1     No.         Description              Date           Date          Objections
                                          Identified     Admitted
 2                                                                  402, 403, 801, 802.
 3                                                                  Third-party privacy
 4                                                                  rights. Defendants
                                                                    do not need these
 5                                                                  private phone calls
 6                                                                  with non-parties to
                                                                    present their case.
 7    222. After- Action Review                                     No objection.
           Report dated June 13, 2017
 8         [GEO 02238- GEO 02239]
 9
      223. Demonstrative diagrams,                                  No objection.
10         illustrations, and
           photographs of the dorm
11         where the Incident
           occurred
12
      224. Demonstrative diagrams,                                  Lacks Foundation;
13         illustrations, and
           photographs of the area                                  Authentication. FRE
14         where Plaintiffs were taken                              104, 901. Violation
           immediately after the                                    of Fed. R. Civ. Proc.
15         Incident
                                                                    26 (not previously
16                                                                  disclosed).
17    225. Demonstrative diagrams,                                  Lacks Foundation;
           illustrations, and
           photographs of the area                                  Authentication. FRE
18         where Plaintiffs were                                    104, 901. Violation
19         decontaminated                                           of Fed. R. Civ. Proc.
20                                                                  26 (not previously
                                                                    disclosed).
21    226. Stills from the video                                    Without identifying
           recording of the incident
22                                                                  the selected stills or
                                                                    timestamps with the
23                                                                  corresponding video
24                                                                  views (e.g. C1-C4)
                                                                    that will be
25
                                                                    introduced at trial,
26                                                                  Plaintiffs are not
27                                                                  able to lodge
                                                                    informed objections.
28                                                                  Plaintiffs reserve the

                                             40
                                   PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 43 of 49 Page ID #:5561




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 right to object to
 3                                                                 these recordings at
 4                                                                 trial when they are
                                                                   properly identified.
 5
 6                                                                 Irrelevant; and
                                                                   Cumulative. FRE
 7                                                                 401, 402, 403.
 8    227. GEO Corrections &                                       No objection.
           Detention, Adelanto ICE
 9         Processing Center – Use of
           Force Policy [GEO 01986-
10         02002]
11    228. GEO Corrections &                                       No objection.
           Detention, Adelanto
12         Detention Facility –
           Detainee Access to
13         Telephone Policy
14
      229. GEO Corrections &                                       Irrelevant; Lacks
15         Detention, Adelanto ICE
           Processing Center –                                     Foundation;
16         Control and Use of                                      Authentication;
           Chemical Agents Policy                                  Confusing the issues.
17         [GEO 04539 – 04547]
                                                                   FRE 104, 401, 402,
18                                                                 403, 901.
      230. GEO Corrections &                                       No objection.
19         Detention, Adelanto ICE
           Processing Center –
20         Restrictive Housing Units
           (formerly Special
21         Management-Segregation)
           Policy [GEO 01969-1985]
22
23    231. GEO Training Materials –                                No objection.
           Use of Force [GEO 02083-
24         02168]
25    232. GEO Training Materials –                                Irrelevant; Lacks
           Use of Force Refresher
26         [GEO 05358-05406]                                       Foundation;
                                                                   Authentication;
27                                                                 Confusing the Issues
28

                                            41
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 44 of 49 Page ID #:5562




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 FRE 104, 401, 402,
 3                                                                 403, 901.
 4    233. Select Medical Records                                  Without identifying
           from Correct Care
           Solutions Re Omar                                       the selected medical
 5         Arnaldo Rivera Martinez                                 records that will be
 6         [JONES 000001- 000270]                                  introduced at trial,
                                                                   Plaintiffs are not
 7                                                                 able to lodge
 8                                                                 informed objections.
 9                                                                 Plaintiffs reserve the
                                                                   right to object to
10                                                                 these records at trial
11                                                                 when they are
                                                                   properly identified.
12
13                                                                 Irrelevant; Hearsay
                                                                   without exception;
14
                                                                   Cumulative and
15                                                                 substantially more
16                                                                 prejudicial than
                                                                   probative. FRE 401,
17                                                                 402, 403, 801, 802.
18    234. Select Medical Records                                  Without identifying
           From Correct Care
           Solutions Re Isaac Lopez-                               the selected medical
19
           Castillo [JONES 000271 –                                records that will be
20         000337]                                                 introduced at trial,
21                                                                 Plaintiffs are not
                                                                   able to lodge
22                                                                 informed objections.
23                                                                 Plaintiffs reserve the
                                                                   right to object to
24                                                                 these records at trial
25                                                                 when they are
26                                                                 properly identified.

27                                                                 Irrelevant; Hearsay
28                                                                 without exception;

                                            42
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 45 of 49 Page ID #:5563




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 Cumulative and
 3                                                                 substantially more
 4                                                                 prejudicial than
                                                                   probative. FRE 401,
 5                                                                 402, 403, 801, 802.
 6    235. Select Medical Records                                  Without identifying
           From Correct Care
           Solutions Re Jose Cortez-                               the selected medical
 7         Diaz [JONES 000338 –                                    records that will be
 8         000526]                                                 introduced at trial,
 9                                                                 Plaintiffs are not
                                                                   able to lodge
10                                                                 informed objections.
11                                                                 Plaintiffs reserve the
                                                                   right to object to
12                                                                 these records at trial
13                                                                 when they are
                                                                   properly identified.
14
15                                                                 Irrelevant; Hearsay
16                                                                 without exception;
                                                                   Cumulative and
17                                                                 substantially more
18                                                                 prejudicial than
                                                                   probative. FRE 401,
19
                                                                   402, 403, 801, 802.
20    236. Select Medical Records                                  Without identifying
           From Correct Care
21         Solutions Re Josue Lemus-                               the selected medical
           Campos [JONES 000527 –                                  records that will be
22         000626]                                                 introduced at trial,
23                                                                 Plaintiffs are not
                                                                   able to lodge
24                                                                 informed objections.
25                                                                 Plaintiffs reserve the
26                                                                 right to object to
                                                                   these records at trial
27                                                                 when they are
28                                                                 properly identified.

                                            43
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 46 of 49 Page ID #:5564




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2
 3                                                                 Irrelevant; Hearsay
 4                                                                 without exception;
                                                                   Cumulative and
 5                                                                 substantially more
 6                                                                 prejudicial than
                                                                   probative. FRE 401,
 7                                                                 402, 403, 801, 802.
 8    237. Select Medical Records                                  Without identifying
           From Correct Care
 9         Solutions Re Marvin                                     the selected medical
           Grande Rodriguez [JONES                                 records that will be
10         000627 –000718]                                         introduced at trial,
11                                                                 Plaintiffs are not
                                                                   able to lodge
12                                                                 informed objections.
13                                                                 Plaintiffs reserve the
                                                                   right to object to
14
                                                                   these records at trial
15                                                                 when they are
16                                                                 properly identified.
17                                                                 Irrelevant; Hearsay
18                                                                 without exception;
                                                                   Cumulative and
19
                                                                   substantially more
20                                                                 prejudicial than
21                                                                 probative. FRE 401,
                                                                   402, 403, 801, 802.
22    238. Select Medical Records                                  Without identifying
           From Correct Care
23         Solutions Re Alexander                                  the selected medical
           Burgos-Mejia [JONES                                     records that will be
24         000719 –000948]                                         introduced at trial,
25                                                                 Plaintiffs are not
26                                                                 able to lodge
                                                                   informed objections.
27                                                                 Plaintiffs reserve the
28                                                                 right to object to

                                            44
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 47 of 49 Page ID #:5565




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 these records at trial
 3                                                                 when they are
 4                                                                 properly identified.

 5                                                                 Irrelevant; Hearsay
 6                                                                 without exception;
                                                                   Cumulative and
 7                                                                 substantially more
 8                                                                 prejudicial than
                                                                   probative. FRE 401,
 9
                                                                   402, 403, 801, 802.
10    239. Select Medical Records                                  Without identifying
           From Correct Care
11         Solutions Re Luis Pena-                                 the selected medical
           Garcia [JONES 000949 –                                  records that will be
12         001002]                                                 introduced at trial,
13                                                                 Plaintiffs are not
                                                                   able to lodge
14
                                                                   informed objections.
15                                                                 Plaintiffs reserve the
16                                                                 right to object to
                                                                   these records at trial
17                                                                 when they are
18                                                                 properly identified.
19
                                                                   Irrelevant; Hearsay
20                                                                 without exception;
21                                                                 Cumulative and
                                                                   substantially more
22                                                                 prejudicial than
23                                                                 probative. FRE 401,
                                                                   402, 403, 801, 802.
24    240. Select Medical Records                                  Without identifying
           From Correct Care
25         Solutions Re Julio                                      the selected medical
26         Barahona-Cornejo                                        records that will be
           [JONES 001003 –001079]                                  introduced at trial,
27                                                                 Plaintiffs are not
28                                                                 able to lodge

                                            45
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 48 of 49 Page ID #:5566




 1     No.         Description             Date           Date          Objections
                                         Identified     Admitted
 2                                                                 informed objections.
 3                                                                 Plaintiffs reserve the
 4                                                                 right to object to
                                                                   these records at trial
 5                                                                 when they are
 6                                                                 properly identified.
 7                                                                 Irrelevant; Hearsay
 8                                                                 without exception;
                                                                   Cumulative and
 9
                                                                   substantially more
10                                                                 prejudicial than
11                                                                 probative. FRE 401,
                                                                   402, 403, 801, 802.
12    241. Medical Services                                        Irrelevant; Lacks
           Agreement Between GEO
13         and CCS [CCS 001093 –                                   Foundation;
           CCS-001118]                                             Authentication;
14
                                                                   Confusing the
15                                                                 issues; Hearsay
16                                                                 without exception
                                                                   FRE 104, 401, 402,
17                                                                 403, 801, 802, 901.
18    242. Records that demonstrate                                Violation of Fed. R.
           training received by Diaz
                                                                   Civ. Proc. 26 (not
19
                                                                   previously disclosed
20                                                                 and requested in
21                                                                 discovery).

22
23
24
25
26
27
28

                                            46
                                  PLAINTIFFS’ EXHIBIT LIST
     Case 5:18-cv-01125-SP Document 191 Filed 01/15/20 Page 49 of 49 Page ID #:5567




 1     No.           Description              Date           Date          Objections
                                            Identified     Admitted
 2    243. Records that demonstrate                                    Violation of Fed. R.
           training received by
 3         Campos                                                      Civ. Proc. 26 (not
 4                                                                     previously disclosed
                                                                       and requested in
 5                                                                     discovery).
 6
 7           The signatory parties reserve the right to amend these Exhibit Lists.
 8
 9   Dated: January 14, 2020                LAW OFFICES OF RACHEL STEINBACK
10                                          LAW OFFICES OF CAROL A SOBEL
                                            SCHONBRUN SEPLOW HARRIS
11                                          & HOFFMAN LLP
12                                          LAW OFFICE OF COLLEEN FLYNN
                                            LAW OFFICE OF MATTHEW STRUGAR
13
14                                          By: /s/ Rachel Steinback
15                                             Attorneys for Plaintiffs.
16
      Dated: January 14, 2020               BURKE, WILLIAMS & SORENSEN, LLP
17
18
                                            By: /s/ Susan E. Coleman
19                                              Susan E. Coleman
20                                              Carmen M. Aguado
                                                Attorneys for Defendants,
21                                              THE GEO GROUP, INC., CAMPOS,
                                                and DIAZ.
22
23
24
25
26
27
28

                                               47
                                     PLAINTIFFS’ EXHIBIT LIST
